Citation Nr: 1741770	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-45 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and father


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction now lies in Columbia, South Carolina.

This matter was initially remanded in June 2011 for further development. Thereafter, the claim was remanded in April 2013 and January 2014 to afford the Veteran an opportunity for a Board Hearing.  In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing.  A copy of the transcript of that hearing has been associated with the claims file.  Most recently, the Board remanded this matter in June 2016 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In support of his claim for service connection, the Veteran submitted February 2017 authorization forms for the release of medical information from Carolina Orthopaedics and Strand Orthopaedic Consultants.  The AOJ remarked in its June 2017 supplemental statement of the case that records from those facilities had not been received.  There is no indication that an attempt by VA was made to obtain these records.  With that said, it is unclear whether the Veteran provided Strand and Carolina with the authorization personally or whether he submitted the releases to VA with the expectation that VA would file/submit the records request.  When put on notice of the existence of specific medical records, VA must attempt to obtain those records before proceeding with an appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus a remand is required prior to the proper adjudication of this appeal.

With that said, if the records are obtained, the AOJ should undertake any further appropriate action necessary, to include obtaining an addendum opinion to the July 2012 VA examination report and opinion.
Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and ask him to identify all providers of treatment he has received for the claim on appeal and to provide authorization(s) for VA to obtain records of any such private treatment. After securing any necessary release, the RO must take appropriate action to obtain the identified records. Specifically, the RO must attempt to obtain any available medical records from the Veteran's private treatment with Dr. S. P. of Carolina Orthopaedics and Dr. G. M. of Strand Orthopaedic Consultants.  See February 2017 Authorization Forms.  Updated records of all VA treatment must also be obtained, if any such records exist.  

2. After completing the above actions and any other development deemed necessary, to include obtaining an addendum opinion from the July 2012 VA examiner, or another competent examiner, readjudicate the claim on appeal.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




